DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element numbers 8a, 8b, and 8c as indicated on page 4 and 21 of the Specification are not shown in Figure 1 of the Drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “said material” on lines 4-5 should be rewritten as “the H2O stable open-cell foam material” to better reflect other recitations of this limitation. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  a period is missing at the end of the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the limitations  “Karbamazepin”, “Ketoconazol”, “Metotrexat”, “Sertralin”, “Sulfametoxazol”, “Ofloxacine” “Norfloxacine” should be rewritten as “carbamazepine”, “ketoconazole”, “methotrexate”, “sertraline”, “sulfametoxazole”, “ofloxacin”, “norfloxacin”, respectively.  Similar changes may be required in the Specification as well.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “said enzyme(s)” on line 4 should be rewritten as “the one or more enzymes” for better consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the limitation “the material” on line 3 should be rewritten as “the H2O stable open-cell foam material” to better reflect other recitations of this limitation. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the limitation “a bottom potion” on line 6 should be rewritten as “a bottom portion”. Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the limitation “said enzyme(s)” on line 4 should be rewritten as “the one or more enzymes” for better consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-9, 12-18, 20, 22 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “suitable for” on line 1 and line 6 of the claim.  It is not clear if the limitations following this phrase are required to be part of the claimed invention or not.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "such as" on lines 2-3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “said enzymes” on line 5 of the claim.  It is not clear if this limitation is now plural “enzymes” because the earlier recitation “one or more enyzmes” and a later recitation “said one or more enzymes” on line 8, includes a singular option as well.  Examiner interprets the limitation to be the same as the earlier recitation.
Claim 1 recites the limitation “said environmentally hazardous substances” on lines 5-6 of the claim.  It is not clear if this limitation is now plural “substances” because the earlier recitation “one or more environmentally hazardous substances” includes a singular option as well.  Examiner interprets the limitation to be the same as the earlier recitation.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is not clear when “the filter is suitable to be placed in a module system” if the “filter” is required to be “placed in a module system”, and if this ‘module system’ is part of the claimed invention, or not.
Claim 1 recites the limitation “one or more filters” on line 7 of the claim.  It is not clear if this limitation is the same group of “filter” as the earlier recitations of “filter” on line 1 and 6 of the claim, or a different group of “filters” altogether.  Examiner interprets it to be the same.
Claim 1 recites the limitation “said enzymes” on line 8 of the claim.  It is not clear if this limitation is now plural “enzymes” because the earlier recitation “one or more enyzmes” and a later recitation “said one or more enzymes” on line 8, includes a singular option as well.  Examiner interprets the limitation to be the same as the earlier recitation.
Claim 1 recites the limitation “any one or more environmentally hazardous organic substances” on line 9 of the claim.  It is not clear if this limitation is the same limitation as  the earlier limitation “one or more environmentally hazardous organic substances” on lines 1-2, or if this is a different group of “organic substances”.  Examiner interprets the limitation to be the same as the earlier recitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 
Claim 1 recites the values “60-95%”, “75-95%” and “80-95%”.  It is not clear what sort of units are being measured in comparison to one another when calculating these percentages, e.g. 95% by mass, concentration, volume of the original level of organic substance in the water, or some other percentage intended.
Claim 1 recites the limitation “water” and “said water” on line 7, 8 & 10 of the claim.  It is not clear if this limitation is the same limitation as “sewage water” recited on line 1 and 10 of the claim, or not.  Examiner interprets it to be the same.
Claim 2 recites the limitation “polyester/polyurethane” on line 3.  It is not clear if this limitation intends for both “polyester” and “polyurethane” as one option, or if only one of the two options is required in “polyester/polyurethane”.  Examiner interprets only one of the two options to be required.
Claim 6 recites the limitation “the environmentally hazardous substances” on line 2 of the claim.  It is not clear if this limitation is now plural “substances” because the earlier recitation “one or more environmentally hazardous substances” in Claim 1 includes a 
Claim 6 appears to use the Markush group format but uses the phrase “chosen from the group comprising of” rather than “chosen from a group consisting of”, making this group listing unclear.
Claim 7 appears to use the Markush group format but uses the phrase “chosen from the group comprising of” rather than “chosen from a group consisting of”, making this group listing unclear.
Claim 7 recites the limitation “environmentally hazardous organic substances” on line 5 of the claim.  It is not clear if this limitation is the same limitation as the earlier limitation “one or more environmentally hazardous organic substances” as in Claim 1, or if this is a different group of “organic substances”.  Examiner interprets the limitation to be the same as the earlier recitation.
Claim 8 recites the limitation “Use of a filter according to claim 1”, which is a “use” type invention group, which is considered indefinite, since inventions must be directed to a “device”, “apparatus” or “system”, a “product” or “composition”, or a “method” or “process”.
Claim 8 recites the limitation “water” and “said water” on line 2 and 6.  It is not clear if this limitation is the same limitation as “water” or “sewage water” as in Claim 1, or if this is a different type of “water” altogether.  Examiner interprets it to be the same.
Claim 8 recites the limitation “any environmentally hazardous organic substances” on line 4 of the claim.  It is not clear if this limitation is the same limitation as the earlier limitation “one or more environmentally hazardous organic substances” as in Claim 1, or 
Regarding claim 8, the phrase "such as" on lines 4-5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “the filter chamber” on line 3-4, and on line 5 of the claim.  It is not clear to which “filter chamber” this limitation is supposed to refer because there are multiple possible “filter chambers” already claimed in the system.  Examiner interprets it to be inclusive of all the previous recited filter chambers.
Claim 9 recites the limitation “water”, “said water” on line 8 etc., in the claim.  It is not clear if this “water” is the same limitation as ‘the flow of water’ already recited in the claim, or if this “water” is a different type of “water” altogether.  Examiner interprets them to be the same.
Claim 9 incorporates the limitations from Claim 1 into its claimed invention, indicating that limitations such as “sewage water”, “a module system”, “a sewage water treatment system”, “water”, “one or more filters”, etc., from Claim 1 are included as part of Claim 9, making it unclear if these sort of limitations overlap or are the same as those limitations recited in Claim 9 or not.
Claim 12 recites the limitations “sewage water”, “any environmentally hazardous organic substances”, and “a water treatment system”, which have analogous limitations already recited in Claim 1, which was incorporated into Claim 9, from which Claim 12 depends.  Thus, it is unclear if these limitations would be the same or different from these analogous limitations recited in Claim 9.  Examiner interprets them to be the same.
Regarding claim 12, the phrase "such as" on lines 3-4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "etc." on line 4 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “an environmentally hazardous organic substance” on line 4 of the claim.  It is not clear if this limitation is the same as “one or more environmentally hazardous organic substances”, or if it is a different limitation altogether.  Examiner interprets them to be the same.
Claim 13 recites the limitation “the enzymes” on line 5 of the claim.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more enzymes”.  Examiner interprets it to be the same as the earlier recitation.
Regarding claim 13, the phrase "such as" on line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase, “a plasmid”, are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “the polynucleotide” on line 6.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more polynucleotide(s)”.  Examiner interprets it to be the same as the earlier recitation.
Claim 13 recites the limitation “the enzyme” on line 6 of the claim.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more enzymes”.  Examiner interprets it to be the same as the earlier recitation.
Claim 13 recites the limitation “water to be purified” on line 10 of the claim.  It is not clear if this limitation is supposed to be the same as ‘sewage water’ as on line 1 or if this limitation is a different limitation altogether.  Examiner interprets it to be the same.
Claim 13 recites the limitation “the environmentally hazardous organic substances” on lines 10-11 of the claim.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more environmentally hazardous organic substances”.  Examiner interprets it to be the same as the earlier recitation.
Claim 13 recites the limitation “water to be purified” on lines 12-13 & 15 of the claim.  It is not clear if this limitation is supposed to be the same as ‘sewage water’ as on line 1, “water to be purified” on line 10 of the claim, or if this limitation is a different limitation altogether.  Examiner interprets them to be all the same.
Claim 13 recites the limitation “one or more environmentally hazardous organic substance” on line 13 of the claim.  It is not clear if this limitation is the same as “one or more environmentally hazardous organic substances” as on lines 1-2, or if it is a different limitation altogether.  Examiner interprets them to be the same.
Claim 14 recites the limitation “the polynucleotide” on line 2.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more polynucleotide(s)” as in Claim 13.  Examiner interprets it to be the same as the earlier recitation.
Claim 14 recites the limitation “the enzyme” on line 2.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more enzymes” as in Claim 13.  Examiner interprets it to be the same as the earlier recitation.
Claim 14 recites the limitation “the produced enzyme” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the enzyme” on line 2 and twice on line 3.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more enzymes” as in Claim 13.  Examiner interprets it to be the same as the earlier recitation.
Claim 15 recites the limitation “an organism” on line 2, 3 & 4 of the claim.  It is not clear if this limitation is the same as “an organism” in Claim 13, or if it is a different limitation altogether.  Examiner interprets them to be the same.
Claim 16 recites the limitation “the enzyme” on line 2.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more enzymes” as in Claim 13.  Examiner interprets it to be the same as the earlier recitation.
Claim 17 recites the limitation “the produced enzyme” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the enzymes” on line 4.  It is not clear if this limitation is now singular or plural because the earlier recitation states “one or more enzymes” as in Claim 13.  Examiner interprets it to be the same as the earlier recitation.
Claim 18 appears to use the Markush group format but uses the phrase “chosen from the group comprising of” rather than “chosen from a group consisting of”, making this group listing unclear.
Claim 18 recites the limitation “environmentally hazardous organic substances” on line 5 of the claim.  It is not clear if this limitation is the same as “one or more 
Claim 20 recites the limitation “a material” on line 2.  It is not clear if this limitation is the same limitation as a “material” already recited in Claim 13, or not.  Examiner interprets it to be the same.
Claim 20 recites the limitation “polyester/polyurethane” on line 3.  It is not clear if this limitation intends for both “polyester” and “polyurethane” as one option, or if only one of the two options is required in “polyester/polyurethane”.  Examiner interprets only one of the two options to be required.
Claim 20 appears to use the Markush group format but uses the phrase “chosen from the group comprising” rather than “chosen from a group consisting of”, making this group listing unclear.
Claim 22 recites the limitation “the filter material” on line 2.  It is not clear if this limitation is the same as a “filter” or a “material” as recited in Claim 13, or not.  Examiner interprets it to be one of “filter” or “material” as already recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 & 16-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bensoussan et al., (“Bensoussan”, US 2013/0236944).
Claims 13 & 16-18 are directed to a method of purifying sewage water, a method type invention group.
Regarding Claims 13 & 16-18, Bensoussan discloses a method of purifying sewage water from one or more environmentally hazardous organic substances, (See paragraphs [0011] & [0017]), comprising the steps of: a) providing one or more polynucleotide(s) encoding one or more enzymes, (See paragraph [0037]; Examiner interprets a DNA sequence encoding a laccase to read upon this limitation) having the capacity to eliminate an environmentally hazardous organic substance, (See paragraph [0028]); b) producing the enzymes recombinantly in an organism transformed with a vector, such as a plasmid, comprising the polynucleotide from a), (See paragraph [0037]; Examiner interprets the host cell to be the organism and the vector to be the recombinant DNA vector carrying a DNA sequence encoding the laccase), wherein the enzyme is produced by said organism, thereby obtaining an enzyme solution, (See paragraph [0037]; Examiner interprets the culture of said cell producing the expression of the laccase); c) adding the enzyme solution to a filter, wherein the filter comprises a material having the capacity to bind the enzyme(s), (See paragraphs [0112]-[0114]), wherein the enzyme(s) bind(s) covalently to said material, (See paragraphs [0112]-[0114]), which filter 
Additional Disclosures Included:
Claim 16: The method according to claim 13, wherein the enzyme is recombinantly produced by E. Coli, Bacillus species or in yeast, (See paragraph [0034] & [0037]).
Claim 17: The method according to claim 13, wherein the enzyme solution obtained in step b) is a culture supernatant comprising the produced enzyme, (See paragraph [0037]), which is directly added to the filter in step c) in order to covalently bind the enzymes in the filter, (See paragraph [0093] & [0112]-[0114]).
Claim 18: The method according to claim 13, wherein the one or more enzymes are chosen from the group comprising of Laccase, Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB, (See paragraph [0028], Bensoussan), and wherein said enzyme(s) are modified to eliminate environmentally hazardous organic substances at a pH of 5.5 - 8.5, (See paragraph [0138], Bensoussan; Bensoussan anticipates the claimed range from 5.5 to 7), and a temperature of +8oC – 20oC, (See paragraph [0142], Bensoussan; Bensoussan anticipates the claimed range from 10 to 20oC).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 6-8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944), in view of Mansour et al., (“Mansour”, US 2014/0102976), in further view of Sanyal et al., (“Sanyal”, US 5,217,616).
Claims 1-3, 6 & 7
Regarding Claims 1-3, 6 & 7, Bensoussan discloses a filter suitable for purifying sewage water from one or more environmentally hazardous organic substances, such as drug molecules, plasticizers, flame retardants, herbicides, pesticides, fungicides, cosmetics, fabrics additives, etc., (See paragraphs [0011] & [0017]), comprising a material, (See paragraphs [0112]-[0114]), and one or more enzymes covalently bound to said material, (See paragraphs [0112]-[0114]), wherein said enzymes have the ability to eliminate said environmentally hazardous substances, (See paragraphs [0011]-[0013] & [0130]), and wherein the filter is suitable to be placed in a module system within a sewage water treatment system, such that water will flow through one or more filters, (See paragraphs [0116] & [0117]), whereby the water is brought into contact with said one or more enzymes, (See paragraphs [0116] & [0117]), and said enzymes will eliminate any one or more environmentally hazardous organic substances present in said water, (See paragraphs [0116] & [0130]), thereby purifying the sewage water from said one or more environmentally hazardous organic substances to an extent of at least 60-95%, preferably at least 75-95 %, even more preferably at least 80-95 %, (See Table 1, between paragraph [0160 & [0161], in multiple examples, 100% inactivation, equivalent to “the residual concentration of antibiotic is smaller than the limit of detection”, is achieved, anticipating the claimed range at 100% purification of environmentally hazardous organic substances).
Bensoussan does not explicitly disclose that the material is a H2O stable foam material.
Mansour discloses a filter in which its material is a H2O stable foam material, (See paragraph [0025], [0026], [0030] or [0031], Mansour; Examiner interprets the material to 2O stable based on the corresponding list of materials in the Specification and dependent claims).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of Bensoussan by incorporating the material is a H2O stable foam material as in Mansour because “the choice of the support for fixing the enzymes depends on the characteristics of the enzymes to be fixed and the water to be treated and can be determined through the general knowledge of those skilled in the art” in which “these supports have the advantage of being chemically inert” and “prevents interference with the enzymes”, and they are “also light, easy to produce and cost little”, further offering “a substantial fixing surface for the enzymes, thus greatly improving the efficiency of the enzymatic treatment step”, (See paragraph [0026], Mansour).
Modified Bensoussan does not explicitly disclose that the material is open-cell foam material.
Sanyal discloses a filter in which its material is open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal).  Additional features of this embodiment are also included as part of the overall combination and are claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating that the material is open-cell foam material as in Sanyal in order to provide “a relatively high permeability…and relatively highly interconnected porosity” in order to 
Additional Disclosures Included:
Claim 2: The filter according to claim 1, wherein the H2O stable open-cell foam material is chosen from the group consisting of polyvinyl alcohol, cellulose based material, polyethylene imine and polyester/polyurethane, (See paragraphs [0025], [0030] or [0031], Mansour; and See column 12, lines 52-65, column 13, lines 36-60, Sanyal).
Claim 3: The filter according to claim 1, wherein the H2O stable open-cell foam material comprises polyvinyl alcohol, (See column 12, lines 52-65, Sanyal).
Claim 6: The filter according to claim 1, wherein the environmentally hazardous organic substances are drug molecules chosen from the group comprising of Ciprofloxacin, Citalopram, Clarithromycin, Diclofenac, Erythromycin, Estradiol, Etinylestradiol, Fluconazole, Ibuprofen, Karbamazepin, Ketoconazol, Levonorgestrel, Losartan, Metoprolol, Metotrexat, Naproxen, Oxazepam, Sertralin, Sulfametoxazol, Tramadol, Trimetroprim, Zolpidem, Ketoprofen, Risperidone, Fluoxetine, Venlafaxine, Ofloxacine, Doxycycline, Norfloxacine and Tetracycline, (See paragraph [0028], Bensoussan).
Claim 7: The filter according to claim 1, wherein the one or more enzymes are chosen from the group comprising of Laccase, Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB, (See paragraph [0028], Bensoussan), and wherein said enzyme(s) are modified to oC – 20oC, (See paragraph [0142], Bensoussan; Bensoussan anticipates the claimed range from 10 to 20oC).
Claim 8 is directed to a “use” type invention group, which the Examiner will interpret as a method.
Regarding Claim 8, modified Bensoussan discloses use of a filter according to claim 1, wherein water flowing through the filter will come in contact with the one or more enzymes presented on the surface of the material of the filter, (See paragraphs [0116] & [0117], Bensoussan), such that the enzymes may eliminate any environmentally hazardous organic substances, such as drug molecules, plasticizers, flame retardants, herbicides, pesticides, fungicides, cosmetics, fabrics additives, present in said water, (See paragraphs [0011] & [0017], Bensoussan).
Claim 19 is directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 19, Bensoussan discloses the method according to claim 13, but does not explicitly disclose wherein the material of the filter is a H2O stable open-cell foam material.
Mansour discloses a filter in which its material is a H2O stable foam material, (See paragraph [0025], [0026], [0030] or [0031], Mansour; Examiner interprets the material to be H2
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating the material is a H2O stable open-cell foam material as in Mansour because “the choice of the support for fixing the enzymes depends on the characteristics of the enzymes to be fixed and the water to be treated and can be determined through the general knowledge of those skilled in the art” in which “these supports have the advantage of being chemically inert” and “prevents interference with the enzymes”, and they are “also light, easy to produce and cost little”, further offering “a substantial fixing surface for the enzymes, thus greatly improving the efficiency of the enzymatic treatment step”, (See paragraph [0026], Mansour).
Modified Bensoussan does not explicitly disclose that the material is open-cell foam material.
Sanyal discloses a filter in which its material is open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal).  Additional features of this embodiment are also included as part of the overall combination and are claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating that the material is open-cell foam material as in Sanyal in order to provide “a relatively high permeability…and relatively highly interconnected porosity” in order to “accommodate feed flow” of the fluid, (See column 13, lines 36-40, lines 43-57, Sanyal), resulting in “improved rate, efficiency and/or controllability of the bioremediation process .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944), in view of Mansour et al., (“Mansour”, US 2014/0102976).
Claim 20 is directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 20, Bensoussan discloses the method according to claim 13 wherein in step c) the filter comprises a material, (See paragraphs [0112]-[0114]), but does not explicitly disclose the material being chosen from the group comprising polyvinyl alcohol, cellulose based material, polyethylene imine and polyester/polyurethane.
Mansour discloses a filter in which the material is chosen from the group comprising polyvinyl alcohol, cellulose based material, polyethylene imine and polyester/polyurethane, (See paragraph [0025], [0026], [0030] or [0031], Mansour).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating the material being chosen from the group comprising polyvinyl alcohol, cellulose based material, polyethylene imine and polyester/polyurethane as in Mansour because “the choice of the support for fixing the enzymes depends on the characteristics of the enzymes to be fixed and the water to be treated and can be determined through the general knowledge of those skilled in the art” in which “these supports have the advantage .
Claims 9, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944), in view of Mansour et al., (“Mansour”, US 2014/0102976), in further view of Sanyal et al., (“Sanyal”, US 5,217,616), in further view of Shevitz, (US 2013/0270165).
Claims 9 & 11 are directed to a module system, an apparatus or device type invention group.
Regarding Claims 9 & 11, modified Bensoussan discloses a module system comprising an inlet, (Pipe 7 to Enzymatic Reactor 2, See Figure 1, and See paragraph [0065], Mansour), at least one filter chamber, (Enzymatic Reactor 2, See Figure 1, and Se paragraph [0066], Mansour), an outlet, (Enzymatic Reactor 2 to Pipe 8, See Figure 1, and See paragraph [0067], Mansour), a first valve connected to each filter chamber upstream thereof for regulating the flow of water from the inlet to the filter chamber, (Valve 14 on Pipe 7, See Figure 1, and See paragraphs [0071] & [0077], Mansour), and a second valve connected to each filter chamber downstream thereof for regulating the flow of water from the filter chamber to the outlet, (Valve 15 on Pipe 8, See Figure 1, and See paragraphs [0071] & [0077], Mansour), each filter chamber comprising a top portion, a bottom portion, a wall surface, (Enzymatic Reactor 2 inherently has cylinder walls with Floor 23 and Ceiling 21, See Figure 1, and See paragraphs [0065] & [0066], Mansour), wherein the module system is connected to a water treatment system such that water to 
Modified Bensoussan does not explicitly disclose a hatch.
Shevitz discloses a module system, (See Abstract, Shevitz), with a hatch, (Top 16, See Figure 1a, and See paragraph [0097], Shevitz).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the module system of modified Bensoussan by incorporating a hatch as in Shevitz in order to “fully enclose…the reactor chamber” and the hatch “may be configured to a desired form and designed to accept various elements, accessories, or insertions to make additions or subtractions to [the reactor chamber], to monitor or affect conditions within; all of which…increase the system’s versatility”, (See paragraph [0097, Shevitz).
Additional Disclosures Included:
Claim 11: A module system according to claim 9, additionally comprising a flow meter, (See paragraph [0085] & [0084], Mansour).
Claim 12
Regarding Claim 12, modified Bensoussan discloses a method of using a module system according to claim 9, to purify sewage water from any environmentally hazardous organic substances, such as drug molecules, plasticizers, flame retardants, herbicides, pesticides, fungicides, cosmetics, fabrics additives, etc., within a water treatment plant or water treatment system, (See paragraphs [0011] & [0017], Bensoussan and See paragraph [0001], Mansour).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944), in view of Mansour et al., (“Mansour”, US 2014/0102976), in further view of Sanyal et al., (“Sanyal”, US 5,217,616), in further view of Shevitz, (US 2013/0270165), in further view of Terry, (US 2010/0089822).
Claim 10 is directed to a module system, an apparatus or device type invention group.
Regarding Claim 10, modified Bensoussan discloses a module system according to claim 9, but does not disclose additionally comprising an overflow channel comprising a bursting disc.
Terry discloses additionally comprising an overflow channel comprising a bursting disc, (See paragraph [0043], Terry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the module system of Bensoussan by incorporating additionally comprising an overflow channel comprising a bursting disc as in Terry to include “safety features” in the system in the event of high pressure, (See paragraph [0043], Terry).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944) in view of Sanyal et al., (“Sanyal”, US 5,217,616).
Claim 21 is directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 21, Bensoussan discloses the method according to claim 13, but does not disclose wherein the filter comprises polyvinyl alcohol.
Sanyal discloses a method wherein its filter comprises polyvinyl alcohol, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating wherein the filter comprises polyvinyl alcohol as in Sanyal in order to provide a filter material that is “preferably resistant to the shear forces and abrasion present in the reactor, and preferably has good crush strength” and is “semiflexible, with a [certain density] for optimum economic feasibility”, (See column 12, lines 29-35, Sanyal), when applied to treating industrial wastewaters, (See column 20, lines 17-19, Sanyal; and See paragraph [0017], Bensoussan), and subjected to flowing fluids providing said shear in the reactor as in Bensoussan, (See paragraph [0117], Bensoussan).
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944), in view of Mansour et al., (“Mansour”, US 2014/0102976), in further view of Sanyal et al., (“Sanyal”, US 5,217,616), and in further view of Cumbie, (US 2018/0230033).
Claims 4 & 5
Regarding Claim 4, modified Bensoussan discloses the filter according to claim 1, wherein the filter material is a H2O stable open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal), but does not disclose the filter material comprising cellulose foam.
Cumbie discloses a filter with its filter material comprising cellulose foam, (See paragraph [0194], Cumbie; Cotton is predominantly cellulose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating the filter material comprising cellulose foam as in Cumbie in order to “help retain embedded organisms”, (See paragraph [0194], Cumbie), for treatment of wastewater, (See Abstract or paragraph [0083], Cumbie), such as sewage, (See paragraph [0002], Cumbie; and See paragraph [0017], Bensoussan).
Regarding Claim 5, modified Bensoussan discloses the filter according to any of claim 1, wherein the filter material is a H2O stable open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal), but does not disclose that the filter material comprises cotton-cellulose foam.
Cumbie discloses a filter with its filter material comprising cotton-cellulose foam, (See paragraph [0194], Cumbie; Cotton is predominantly cellulose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating the filter material comprises cotton-cellulose foam as in Cumbie in order to “help retain embedded organisms”, (See paragraph [0194], Cumbie), for treatment of .
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944), in view of Jorgensen et al., (“Jorgensen”, “Cloning, Sequence, and Expression of a Lipase Gene from Pseudomas cepacian: Lipase Production in Heterologous Hosts Requires Two Pseudomonas Genes”, Journal of Bacteriology, Jan. 1991, Vol. 173, No. 2, p. 559-567, 9 pages).
Claims 14 & 15 are directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 14, Bensoussan discloses the method according to claim 13, wherein the vector in step b) comprises a signal peptide coupled to the polynucleotide encoding the enzyme, (See paragraph [0045]), but does not explicitly disclose wherein the signal peptide directs an extracellular transport of the produced enzyme.
Jorgensen discloses a method wherein the signal peptide directs an extracellular transport of the produced enzyme, (See Discussion, page 565, Jorgensen, “..the molecular cloning, DNA sequence, and expression in heterologous hosts of lipA, the gene for an extracellular lipase”, in which “The lipase is synthesized as a precursor with a 44-amino-acid signal peptide”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating  wherein the signal peptide directs an extracellular transport of the produced enzyme as 
Regarding Claim 15, Bensoussan discloses the method according to claim 13, wherein the enzyme is recombinantly produced by an organism capable of extracellular production of the enzyme, so that the enzyme is transported by the organism to a culture of said organism, (See paragraph [0037], Bensoussan), but does not disclose the enzyme being transported to a supernatant.
Jorgensen discloses a method where its enzyme is transported to a supernatant, (See page 564, right column, Jorgensen; “lipase production was measured in shake flask cultures with the growth medium”, See page 564, right column, Jorgensen; and “..the molecular cloning, DNA sequence, and expression in heterologous hosts of lipA, the gene for an extracellular lipase”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating  the enzyme being transported to a supernatant as in Jorgensen in order “to ensure proper export of the extracellular product”, (See Discussion, page 566, Jorgensen)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/03236944), in view of Cumbie, (US 2018/023033).
Claim 22 
Regarding Claim 22, modified Bensoussan discloses the method according to claim 13, but does not disclose wherein the filter material comprises cotton-cellulose or cellulose foam.
Cumbie discloses a filter with its filter material comprising cotton-cellulose or cellulose foam, (See paragraph [0194], Cumbie; Cotton is predominantly cellulose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating the filter material comprising cotton-cellulose or cellulose foam as in Cumbie in order to “help retain embedded organisms”, (See paragraph [0194], Cumbie), for treatment of wastewater, (See Abstract or paragraph [0083], Cumbie), such as sewage, (See paragraph [0002], Cumbie; and See paragraph [0017], Bensoussan).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779